I respectfully dissent because I believe that R. C. 4123.54, properly interpreted, not only authorized the written agreement between Banta and Brada Freight (to be bound by the laws of Indiana) but also made Banta's rights under Indiana law the exclusive remedy against Brada Freight for his work injury, subject to a factual determination that was not made by the trial court; that is, whether Banta knowingly and voluntarily signed the agreement.
R. C. 4123.54 permits employers and employees to agree on which state will govern workers' compensation benefits when all or some portion of the work actually is (or is about to be) performed in a state or states other than Ohio. If the agreement is that the parties will be bound by the laws of another state and if the employer has complied with the laws of that state, the employee's rights are determined exclusively by the laws of that state. The only express condition precedent to the exclusiveness of such an agreed remedy is that the laws of the other state must be followed. The obvious purposes are to avoid the complexities of conflicts of laws and to provide reciprocity with other states.
The majority holds that the statute requires the filing of such an agreement with the Industrial Commission of Ohio within ten days after execution, that this is a mandatory requirement, and that the violation thereof invalidates the entire agreement. The justification for these conclusions is that R. C. 4123.95
calls for liberal construction of R. C. Chapter 4123 in favor of employees, thus, somehow authorizing the Industrial Commission to supervise the relationships between all employers and employees in order to determine whether there has been any overbearing. A further justification is advanced in the prohibitions of R. C. 4123.80 against waiver by employees of their rights to compensation. That statute, however, has no relevancy to the present case because Banta did not waive his rights to workers' compensation benefits. He simply agreed that those rights would be determined exclusively by Indiana law.
I would not interpret the filing requirement under R. C.4123.54 to have more effect than the language of the General *Page 85 
Assembly gives it. The word "shall" is generally interpreted as creating a mandatory requirement, but the exceptions to that general rule are legion. When the statute (R. C. 4123.54) fails to provide the specific sanction for failure to file and goes on to say that the only preconditions to designating the laws of another state as controlling are (1) an agreement, and (2) compliance with the laws of that state, then a fair interpretation of the statute as a whole, giving effect to all its words and phrases, is that when an agreement complies with the laws of the other state, those laws provide the employee's exclusive remedy.
In the instant case, however, the record discloses a factual dispute that was not resolved by the trial court and that must be resolved before final judgment can be granted. Banta asserted in his answers to interrogatories, and the assertion is carried over into the agreed stipulations of facts, that the agreement to be bound by Indiana law was placed before him and signed by him without his knowing what he was signing. If this assertion is true, the deception would invalidate the agreement. The case must be remanded for resolution of that factual dispute.
My difficulty with the majority decision is two-fold: (1) it creates an extraordinary hurdle inhibiting the creation of valid agreements about which jurisdiction will govern in those cases where there is a possibility of conflict of laws about workers' compensation, because the majority interpretation provides that no such agreement shall be valid unless filed with and approved by Ohio as one possible jurisdiction, thus making any such agreement not bilateral but multilateral; and (2) it destroys the obvious purposes of the statute to avoid conflicts of laws and to provide reciprocity when two or more jurisdictions might possibly govern, because whenever "some portion of the work of the employee," whatever quantum that may be, is to be performed in Ohio, then Ohio will have power to determine whether the attempted employer-employee agreement is valid.
To avoid those difficulties and to give effect to the clear purposes of the statute, we should strictly interpret the statute as invalidating the agreement for lack of filing only when the agreement is that the parties will be bound by Ohio law. *Page 86 
                                APPENDIX "SUPPLEMENT TO CONTRACT OF HIRE
Date: * * * [7-22-65]
"I, Russell E. Banta, understand that I have been hired and employed by the Brada Miller Freight System, Inc. in the State of Indiana to perform truck driving duties engaged in Interstate Commerce activities, that I will be paid from the principal offices of the company in the State of Indiana and that my truck operations will be supervised and controlled from the dispatching operations offices located in Kokomo, Indiana.
"Further, I understand and agree that I am subject to the provisions of the Workmen's and Unemployment Compensation Acts of the State of Indiana. In the event of injury, I understand and agree that claims will be filed and my rights will be governed by the provisions of the Workmen's and Unemployment Compensation Acts of the State of Indiana.
"Further, I understand and agree that my eligibility to continue as an employee of Brada Miller Freight System, Inc. will depend upon my ability to obtain another suitable tractor to drive, should the tractor I am now driving no longer be available for any reason other than Lay-Off by Brada Miller Freight System, Inc."4
4 Reporter's Note: A copy of the actual "Supplement to Contract of Hire," including the claimant's signature and the signature of a witness, was reproduced in the court's decision. *Page 87